Claimant suffered an industrial injury to his foot; in addition thereto he suffered from osteomyelitis in his foot. The doctors advised amputation of the foot; the claimant has declined to follow their advice. Whether or not this was reasonable was a question of fact to be determined by the State Industrial Board. The injury to the foot wholly incapacitates the claimant, and confines him to his bed. This does not constitute a schedule loss, and may as a matter of fact result in total disability. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.